UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5036


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY RANDALL BELK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:11-cr-00337-HFF-1)


Submitted:   April 24, 2012                   Decided:   May 3, 2012


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terry Randall Belk pled guilty to being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1)

(2006).      Belk qualified as an armed career criminal, 18 U.S.C.

§ 924(e) (2006), and the district court varied downward from his

advisory guidelines range and sentenced him to the statutory

mandatory minimum sentence of 180 months’ imprisonment.                                         Belk’s

attorney        has     filed    a     brief         in        accordance      with       Anders       v.

California,        386    U.S.       738    (1967),            stating    that      there       are    no

meritorious           issues    for        appeal         but     questioning         whether         the

district court erred in failing to grant Belk’s pro se motion to

withdraw his guilty plea.                  Belk was advised of his right to file

a   pro    se     supplemental            brief,         but     has     not   done       so.         The

Government declined to file a brief.                            We affirm.

             Belk       bore    the       burden         of     showing    a     “fair     and     just

reason”     for       withdrawing         his   guilty          plea.       Fed.     R.    Crim.       P.

11(d)(2)(B); United States v. Battle, 499 F.3d 315, 319 (4th

Cir. 2007).            “[A] ‘fair and just’ reason . . . is one that

essentially        challenges         .     .   .        the    fairness       of   the     Rule       11

proceeding.”           United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir.      1992).         “[R]eversal            is       warranted        only      if    the      plea

proceedings were marred by a fundamental defect that inherently

resulted in a complete miscarriage of justice, or in omissions



                                                     2
inconsistent with rudimentary demands of fair procedure.” United

States v. Ubakanma, 215 F.3d 421, 425 (4th Cir. 2000).

            In    deciding       whether         to   permit   withdrawal,      a   court

should consider the six factors identified in Ubakanma, 215 F.3d

at 424.        Although all the factors in Ubakanma should be given

appropriate weight, the key to determining whether a motion to

withdraw should be granted is whether the Rule 11 hearing was

properly conducted.          United States v. Bowman, 348 F.3d 408, 414

4th Cir. 2003).            This court closely scrutinizes the Rule 11

colloquy    and    attaches      a    strong      presumption     that   the    plea    is

final    and     binding    if       the   Rule       11   proceeding    is    adequate.

Lambey, 974 F.2d at 1394.

            We    have     reviewed        the    Ubakanma     factors   and    conclude

that Belk has not carried his burden.                       Although Belk made bare

assertions in his motion that his plea was involuntary and that

he was not afforded the assistance of counsel, * these assertions

are contradicted by his sworn statements during his properly

conducted      Rule   11    hearing.              Accordingly,     we    conclude      the

district court did not commit reversible error.



     *
       To the extent Belk’s motion could be construed as an
allegation of ineffective assistance of plea counsel, there is
no conclusive evidence of ineffective assistance of counsel on
the face of this record.   See United States v. King, 119 F.3d
290, 295 (4th Cir. 1997).



                                             3
              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We   therefore       affirm    the    district     court’s     judgment.

This court requires that counsel inform Belk, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Belk requests that a petition be filed, but

counsel believes that such petition would be frivolous, then

counsel   may      move    in    this    court     for   leave   to   withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Belk.             We dispense with oral argument because the

facts   and    legal      contentions       are    adequately    presented     in    the

materials     before      the    court    and     argument   would     not    aid    the

decisional process.

                                                                              AFFIRMED




                                             4